DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 11 May 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because non-patent literature citation nos. 2-6 do not include dates and places of publication.  It has been placed in the application file, but all the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the adjustment mechanism" on line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 12, 13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casali et al. (US Patent Application Publication No. 2002/0189828 A1).
Casali et al. ‘828, as best illustrated in Fig. 1, shows a power lift (10) for an agricultural tractor, comprising:

a supporting structure (14) configured to be mounted on the agricultural tractor (para. 0020);
a left lower link (11), a right lower link (12), and an upper link (13) coupled in a pivotally movable manner, wherein the left and the right lower links and the upper link include coupling elements for attachment of an agricultural attachment;
wherein, the left and the right lower links are rotatably coupled to one another via a lifting shaft (16), the lifting shaft being aligned with a lower link pivot axis;
wherein, the left and the right lower links are pivotable by an actuating element (18, 19) which runs between at least one of the lower links and a support point (17) of the supporting structure jointly about the lower link pivot axis in relation to the supporting structure;
regarding claim 2,
wherein each of the left and right lower links (11, 12) is pivotally articulated at the lifting shaft about a transverse axis defined perpendicular to the lower link pivot axis; and
regarding claim 3,
	wherein the actuating element (18, 19) comprises a hydraulic lifting cylinder which is articulated with a lower end at the lower link and with an upper end at the support point of the supporting structure.  

Casali et al. ‘828, as best illustrated in Fig. 1, discloses an agricultural tractor (para. 0020), comprising:
regarding claim 10,

a first lower link (11), a second lower link (12), and an upper link (13) coupled in a pivotally movable manner, wherein both lower links and the upper link comprise coupling elements;
wherein, the first and second lower links (11, 12) are rotatably coupled to one another via a lifting shaft (16), the lifting shaft being aligned with a lower link pivot axis;
wherein, the first and second lower links (11, 12) are pivotable by an actuating element (18, 19) which extends between at least one of the lower links and a support point (17) of the supporting structure jointly about the lower link pivot axis in relation to the supporting structure;
regarding claim 12,
wherein each of the first and second lower links (11, 12) is pivotally articulated at the lifting shaft about a transverse axis defined perpendicular to the lower link pivot axis; and
regarding claim 13,
	wherein the actuating element (18, 19) comprises a hydraulic lifting cylinder which is articulated with a lower end at the lower link and an upper end at a support point of the supporting structure.

Casali et al. ‘828, as best illustrated in Fig. 1, shows a power lift (10) for an agricultural tractor, comprising:
regarding claim 19,
a support structure (14) configured to be mounted on the agricultural tractor;

wherein, the first and the second links (11, 12) are rotatably coupled to one another via a lifting shaft (16), the lifting shaft being aligned with a lower link pivot axis;
wherein, the first and the second links (11, 12) are pivotable by an actuating element (18, 19) which extends between at least one of the first and second links and a support point (17) of the supporting structure;
wherein, each of the first and second links is pivotally articulated at the lifting shaft about a transverse axis defined perpendicular to the lower link pivot axis;
Attorney Docket: P27941-US-ORDfurther wherein, the actuating element (18, 19) comprises a hydraulic lifting cylinder which is articulated with a lower end at the first or second link and with an upper end at a support point of the support structure.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 4-9 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casali et al. (US Patent Application Publication No. 2002/0189828 A1) in view of Nett et al. (DE 4426925 A1).
Regarding claims 4 and 14, Casali et al. ‘828 fails to teach an adjustment mechanism.  Nett et al. ‘925 discloses a power lift for and agricultural tractor comprising left and right lower links (10, 11) and an adjustment mechanism (21) provided at one of the two lower links for height adjustment of a coupling element (12, 13) independently of a pivoting movement performed by at least one actuating element (14).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the power lift of Casali such that it would have further included an adjustment mechanism provided at one of the two lower links as suggested by Nett.  The motivation for making the modification would have been to include means for leveling an attachment.
Regarding claims 5 and 15, in the combination of Casali and Nett, the left and right links of both Casali and Nett are divided by length into a first lower link segment assigned to the supporting structure and a second lower link segment which supports the coupling element.  
Regarding claims 6 and 15, in the combination of Casali and Nett, Nett shows the second lower link segment pivoted vertically by the adjustment mechanism with respect to the first lower link segment.  
Regarding claims 7 and 16, in the combination of Casali and Nett, Nett teaches the second lower link segment lockable at different pivoting positions (“fixed position” per last paragraph before the claims).  

Regarding claims 9 and 18, in the combination of Casali and Nett, Nett teaches the adjustment mechanism comprising a detachable bolt connection (24) for locking the two lower link segments in one or more fixed pivoting positions.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
09 November 2021